DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 12/14/2020, in which claim 6 was cancelled, claim 1 was amended, and claims 22-23 were newly added.  Claims 1-4, 7-9 and 12-23 are under consideration.

Election/Restrictions
	The species election requirement, mailed 4/30/2018, has been withdrawn.
	Claims 1-4, 7-9 and 12-23 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 3/30/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.  The lined-through references have not been considered, because no copy was provided.  Although the transmittal letter indicates that copies were provided, the electronic acknowledgement receipt does not show 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Response to Arguments Claim Rejections - 35 USC § 102
The rejection of claim 6 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Apt et al, as evidenced by GenBank Accession Nos. BAA00394.1 and D00502.1, is moot in view of Applicant’s cancellation of the claim in the reply filed 12/14/2020.	
The rejection of claims 1-4 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Apt et al, as evidenced by GenBank Accession Nos. BAA00394.1 and D00502.1, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.

Response to Arguments Claim Rejections - 35 USC § 103
	The rejection of claims 8 and 9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Apt et al, as evidenced by GenBank Accession Nos. BAA00394.1 and D00502.1, in view of Gallie has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-4, 7-9 and 13-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,434,154 B2 (hereinafter the ‘154 patent) in view of Felgner et al (US Patent No. 5,580,859, cited as reference A41 on the IDS filed 3/28/2016).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 15 of the ‘154 patent is drawn to a method of treating a subject having prostate cancer comprising administering an effective amount of an mRNA according to claim 1 to the subject.  The mRNA according to claim 1 is an isolated mRNA comprising a Prostate Specific Membrane Antigen (PSMA) polypeptide coding sequence at least 80% identical to an mRNA encoded by the sequence of SEQ ID NO: 6, wherein the polypeptide coding sequence encodes the PSMA polypeptide sequence encoded by the sequence of SEQ ID NO: 6.  This claim encompasses sequences 100% identical to the sequence of SEQ ID NO: 6, as further evidenced by claim 6 of the ‘154 patent.  SEQ ID NO: 6 of the ‘154 patent has an increased G/C content of at least 22 percentage points relative to the coding sequence of a wild-type RNA sequence encoding the polypeptide (i.e., SEQ ID NO: 5 of the ‘154 patent).  Claim 15 of the ‘154 patent is narrower in scope than instant claims 1, 2 and 21-23, except for that claim 15 does not require the mRNA to comprise at least one nucleotide substituted with an analog of a naturally occurring nucleotide.  However, claim 14 of the ‘154 patent depends from claim 1 and requires the mRNA to comprise at least one nucleotide that is substituted with a nucleotide analog chosen from the 
Claim 15 of the ‘154 patent does not require the mRNA to comprise a 5’ UTR or 3’ UTR.  However, claim 13 of the ‘154 patent depends from claim 1 and requires the mRNA to further comprise a 5’ and/or 3’ UTR.  Thus, instant claim 7 is not patentably distinct from the claims of the ‘154 patent.
Claim 15 of the ‘154 patent does not require the mRNA to comprise a 5’ cap structure.  However, claim 10 of the ‘154 patent depends from claim 1 and requires the mRNA to comprise a 5’ cap structure.  Thus, instant claim 8 is not patentably distinct from the claims of the ‘154 patent.
Claim 15 of the ‘154 patent does not require the mRNA to comprise a poly-A tail of at least 50 nucleotides.  However, claim 11 of the ‘154 patent depends from claim 1 and requires the mRNA to comprise a poly-A tail of 10 to 200 adenosine nucleotides.  Thus, instant claim 9 is not patentably distinct from the claims of the ‘154 patent.
Claim 15 of the ‘154 patent does not require the mRNA to be in a composition that comprises a polycationic protein.  However, claim 8 of the ‘154 patent depends from claim 1 and requires the mRNA to be complexed with cationic peptides or proteins.  Claim 9 of the ‘154 patent depends from claim 8 and requires the mRNA to be complexed with protamine.  Thus, instant claims 16 and 17 are not patentably distinct from the claims of the ‘154 patent.
Claim 8 of the ‘154 patent depends from claim 1 and requires the mRNA to be complexed with a polycationic compound that is a cationic lipid.  The claims of the ‘154 patent do not require the polycationic lipid to be a liposome for injection, such as intravenously. However, Felgner et al teach the administration of mRNA where the mRNA is diluted with .

Claims 1-4, 7-9 and 13-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-41 of copending Application No. 16/548,112 (hereinafter the ‘112 application) in view of Felgner et al (US Patent No. 5,580,859, cited as reference A41 on the IDS filed 3/28/2016).  This is a new rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 41 of the ‘112 application is drawn to a method of treating a subject having prostate cancer comprising administering an effective amount of an mRNA according to claim 25 to the subject.  Claim 25 of the ‘112 application is drawn to an isolated mRNA comprising a Prostate-Specific Antigen (PSA) polypeptide coding sequence at least 85% identical to an mRNA encoded by the sequence of SEQ ID NO: 3, wherein the polypeptide coding sequence encodes the PSA polypeptide sequence encoded by the sequence of SEQ ID NO: 3 or an antigenic fragment of the PSA polypeptide encoded by SEQ ID NO: 3.  This claim encompasses sequences 100% identical to the sequence of SEQ ID NO: 3, as further evidenced by claim 31 of 
Claim 41 of the ‘112 application does not require the mRNA to comprise a 5’ UTR or 3’ UTR.  However, claim 39 of the ‘112 application depends from claim 25 and requires the mRNA to further comprise a 5’ and/or 3’ UTR.  Thus, instant claim 7 is not patentably distinct from the claims of the ‘112 application.
Claim 41 of the ‘112 application does not require the mRNA to comprise a 5’ cap structure.  However, claim 36 of the ‘112 application depends from claim 25 and requires the mRNA to comprise a 5’ cap structure.  Thus, instant claim 8 is not patentably distinct from the claims of the ‘112 application.
Claim 41 of the ‘112 application does not require the mRNA to comprise a poly-A tail of at least 50 nucleotides.  However, claim 37 of the ‘112 application depends from claim 25 and requires the mRNA to comprise a poly-A tail of 10 to 200 adenosine nucleotides.  Thus, instant claim 9 is not patentably distinct from the claims of the ‘112 application.
Claim 41 of the ‘112 application does not require the mRNA to be in a composition that comprises a polycationic protein.  However, claim 34 of the ‘112 application depends from claim 
Claim 34 of the ‘112 application depends from claim 25 and requires the mRNA to be complexed with a polycationic compound that is a cationic lipid.  The claims of the ‘112 application do not require the polycationic lipid to be a liposome for injection, such as intravenously.  However, Felgner et al teach the administration of mRNA where the mRNA is diluted with Hepes buffered saline (150 mM sodium chloride; 20 mM Hepes, pH 7.4) or a sucrose solution prior to combining with a dioleyl phosphatidylethanolamine (PE) and DOTAP to form a liposome/polynucleotide complex for administration by injection (e.g., Abstract; Example 6). Felgner et al teach injection by various routes, which may be intradermal, subdermal, intrathecal or intravenous (e.g., column 7, lines 1-11).  Felgner et al teach that the mRNA is dissolved in an aqueous carrier, such as sterile, pyrogen-free water (e.g., column 23, lines 27-46; column 25, lines 37-45).  One would have been motived to use a known formulation for RNA administration by a known route. Accordingly, claims 3, 4, 13-15, 18 and 20 are not patentably distinct from the claims of the ‘112 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments - Double Patenting
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11-16 and 18 of copending Application No. 14/994,913 
The provisional rejection of claims 1-4, 7-9 and 13-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 8, 11-16 and 18 of copending Application No. 14/994,913 in view of Felgner et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11, 12, 14-21, 23 and 26 of copending Application No. 15/005,863 is moot in view of Applicant’s cancellation of the claims in the reply filed 12/14/2020.	
The provisional rejection of claims 1-4, 7-9 and 13-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11, 12, 14-21, 23 and 26 of copending Application No. 15/005,863 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 10, 12, 13, 15-22 and 24 is moot in view of Applicant’s cancellation of the claims in the reply filed 12/14/2020.	
The provisional rejection of claims 1-4, 7-9 and 13-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 9, 10, 12, 13, 15-22 and 24 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.
The provisional rejection of claim 6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11, 12, 14-21 and 23 of copending Application No. 
The provisional rejection of claims 1-4, 7-9 and 13-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8, 9, 11, 12, 14-21 and 23 of copending Application No. 15/005,950 has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/14/2020.

Conclusion
No claim is allowed.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699